DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.

Response to Amendment
Applicant's response submitted 14 February 2022 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response, Claims 1, 3, 5, 6, 8, 10, 11, 14 & 16-25 are pending for review.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Finke et al., US #6,685,463
[Finke ('463)

-
Kenner, WO #95/06224
[Kenner ('224)]

-
Schmidt, EP #1860379
[Schmidt ('379)]

-
Steiner et al., CN #1137778
[Steiner ('778)]


~ 35 USC § 102 & 35 USC § 103 ~
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, & 20-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Schmidt ('379) In view of Steiner ('778).
In Re Claims 1, 6 & 20-25, Schmidt ('379) discloses (See machine translation, attached):
Cl. 1: All aspects of the claimed invention including: A fuel-operated vehicle heater (At least Title), combustion chamber assembly unit (Vehicle heater comprising Evaporator Assembly #10) comprising:
a combustion chamber housing (Housing of Combustion / Vaporizer Chamber #20 comprising Peripheral Wall #14, Flame Tube #32) comprising a combustion chamber bottom (Base Wall #16) and a combustion chamber circumferential wall elongated in a direction of a housing longitudinal axis and arranged enclosing the housing longitudinal axis (Peripheral Wall #14 extending along Longitudinal Axis “L”), wherein the combustion chamber bottom and the combustion chamber circumferential wall define a combustion chamber (Combustion / Vaporizer Chamber #20);
a porous evaporator medium on an inner side of the combustion chamber circumferential wall or/and on an inner side of the combustion chamber bottom, which inner side faces the combustion chamber (Evaporator Medium #26 on the inner surface of Peripheral Wall #14);
a fuel feed line for feeding liquid fuel into the porous evaporator medium (P. 2, Ln. 7-11; P. 4, Ln.1-3: Liquid fuel is supplied to Evaporator Medium #26 via a fuel supply line, not shown);
a first combustion zone of the combustion chamber (Region / portion of Combustion Chamber #20 extending from Bottom Wall #16 to the downstream end of Projection #18) with a first combustion air feed device associated with the combustion chamber bottom for feeding primary combustion air into the combustion chamber (Projection #18 feeding primary air into Combustion / Vaporizer Chamber #20 via Primary Air inlet Openings #22), wherein the porous evaporator medium is arranged on the inner side of the combustion chamber circumferential wall in the first combustion zone (Fig. 1-3: Medium #26 mounted to the inner surface of Peripheral Wall #14); and
a second combustion zone of the combustion chamber, following the first combustion zone in the direction of the housing longitudinal axis (Portion of Vaporizer Chamber #20 extending from the downstream end of Projection #18 to Flame Diaphragm / Arrestor #28), with a second combustion air feed device associated with the combustion chamber circumferential wall for feeding secondary combustion air into the combustion chamber at an axially spaced location from the first combustion zone (Secondary Air Inlet Openings #36); wherein:
the first combustion air feed device comprises a combustion air introduction attachment projecting in a direction of the combustion chamber at the combustion chamber bottom (Projection #18 extends longitudinally from Bottom Wall #16 into Combustion Chamber #20);
a plurality of first combustion air introduction openings are provided in a circumferential wall of the combustion air introduction attachment (Fig. 1-3: Primary Air Openings #22 are arranged on the outer peripheral wall of Projection #18) and in a bottom of the combustion air introduction attachment, which bottom is offset in the direction of the housing longitudinal axis in relation to the combustion chamber bottom (Fig. 1: Bottom Wall #16 & its associated Combustion Air Openings #22 are offset from Longitudinal Axis “L” towards the direction of Peripheral Wall #14, & the downstream end of Projection #18 is longitudinally spaced from Bottom Wall #16), such that combustion air introduced into the combustion chamber via the first air introduction openings is exclusively introduced as the primary combustion air into the first combustion zone having the porous evaporator medium arranged on the inner side of the combustion chamber circumferential wall (At least Fig. 1: Primary air via Primary Openings #22 is only introduced in the first zone defined by Base Wall #16 & the downstream end of Projection #18 as discussed above);
the second combustion air feed device comprises a plurality of second combustion air introduction openings in an area of the combustion chamber circumferential wall, which area is located at an axially spaced location in relation to the bottom of the combustion air introduction attachment (Secondary Combustion Air Openings #36 located in the second combustion zone defined by the downstream end of Projection #18 & Flame Cover #28 & longitudinally / axially downstream of the first combustion zone).
the porous evaporator medium extends on the inner side of the combustion chamber circumferential wall, starting from the combustion chamber bottom, axially beyond the combustion air introduction attachment (Fig. 1: Medium #26 is disposed on the inner surface of Peripheral Wall #20);
the second combustion air introduction openings are arranged at an axially spaced location from the porous evaporator medium (At least Fig. 1: Secondary Air Openings #36 are located downstream of  Medium ##26); and
the primary combustion air is fed into the first combustion zone of the combustion chamber exclusively via the first combustion air introduction openings and the secondary combustion air is fed into the second combustion zone of the combustion chamber exclusively via the second combustion air introduction openings (At least Fig. 1).
With the possible exception of the porous medium extending beyond the introduction attachment & a primary air discharge opening in the end wall of the attachment.
With respect to the porous evaporator medium extending beyond the combustion air introduction attachment, since the total length of the evaporative medium for a given evaporative burner installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape, including diameter, of the burner, the allowed installation space, the required fuel & air feed rates, etc., to configure an apparatus such as recited in Schmidt ('379) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
With respect to the primary outlet opening in the end of the attachment, Steiner ('778) discloses from the same Liquid Fuel Vaporizing Burner field of endeavor as applicant's invention, a burner evaporator assembly (Burner #2) comprising a primary air injection protrusion (Gas Input Pipe #10) with side wall primary air inlet openings (Openings #18) & a primary air opening in the downstream end of the projection (Opening #40).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the longitudinal opening of Steiner ('778) into the system of Schmidt ('379) for the purpose of increasing flow turbulence, i.e. fuel/air mixing, in the combustion chamber for increased efficiency (At least P. 6, Ln. 16-45).

Cl. 6: A fuel-operated vehicle heater (At least Title) comprising:
a combustion chamber assembly unit (Vehicle heater comprising Evaporator Assembly #10) comprising:
a combustion chamber housing (Housing of Combustion / Vaporizer Chamber #20 comprising Peripheral Wall #14, Flame Tube #32) comprising a combustion chamber bottom (Base Wall #16) and a combustion chamber circumferential wall elongated in a direction of a housing longitudinal axis and arranged enclosing the housing longitudinal axis (Peripheral Wall #14 extending along Longitudinal Axis “L”), wherein the combustion chamber bottom and the combustion chamber circumferential wall define a combustion chamber (Combustion / Vaporizer Chamber #20);
a porous evaporator medium on an inner side of the combustion chamber circumferential wall or/and on an inner side of the combustion chamber bottom, which inner side faces the combustion chamber (Evaporator Medium #26 on the inner surface of Peripheral Wall #14);
a fuel feed line for feeding liquid fuel into the porous evaporator medium (P. 2, Ln. 7-11; P. 4, Ln.1-3: Liquid fuel is supplied to Evaporator Medium #26 via a fuel supply line, not shown);
a first combustion zone of the combustion chamber (Region / portion of Combustion Chamber #20 extending from Bottom Wall #16 to the downstream end of Projection #18) with a first combustion air feed device associated with the combustion chamber bottom for feeding primary combustion air into the combustion chamber (Projection #18 feeding primary air into Combustion / Vaporizer Chamber #20 via Primary Air inlet Openings #22), wherein the porous evaporator medium is arranged on the inner side of the combustion chamber circumferential wall in the first combustion zone (Fig. 1-3: Medium #26 mounted to the inner surface of Peripheral Wall #14); and
a second combustion zone of the combustion chamber, following the first combustion zone in the direction of the housing longitudinal axis (Portion of Vaporizer Chamber #20 extending from the downstream end of Projection #18 to Flame Diaphragm / Arrestor #28), with a second combustion air feed device associated with the combustion chamber circumferential wall for feeding secondary combustion air into the combustion chamber at an axially spaced location from the first combustion zone (Secondary Air Inlet Openings #36); and
a fuel pump for feeding fuel into the fuel feed line (Admitted Prior Art);
a combustion air blower for feeding combustion air as primary combustion air and as secondary combustion air into the combustion chamber (Combustion Air Fan #24); wherein:
the first combustion air feed device comprises a combustion air introduction attachment projecting in a direction of the combustion chamber at the combustion chamber bottom (Projection #18 extends longitudinally from Bottom Wall #16 into Combustion Chamber #20);
a plurality of first combustion air introduction openings are provided in a circumferential wall of the combustion air introduction attachment (Fig. 1-3: Primary Air Openings #22 are arranged on the outer peripheral wall of Projection #18) and in a bottom of the combustion air introduction attachment, which bottom is offset in the direction of the housing longitudinal axis in relation to the combustion chamber bottom (Fig. 1: Bottom Wall #16 & its associated Combustion Air Openings #22 are offset from Longitudinal Axis “L” towards the direction of Peripheral Wall #14, & the downstream end of Projection #18 is longitudinally spaced from Bottom Wall #16), such that combustion air introduced into the combustion chamber via the first air introduction openings is exclusively introduced as the primary combustion air into the first combustion zone having the porous evaporator medium arranged on the inner side of the combustion chamber circumferential wall (At least Fig. 1: Primary air via Primary Openings #22 is only introduced in the first zone defined by Base Wall #16 & the downstream end of Projection #18 as discussed above);
the second combustion air feed device comprises a plurality of second combustion air introduction openings in an area of the combustion chamber circumferential wall, which area is located at an axially spaced location in relation to the bottom of the combustion air introduction attachment (Secondary Combustion Air Openings #36 located in the second combustion zone defined by the downstream end of Projection #18 & Flame Cover #28 & longitudinally / axially downstream of the first combustion zone);
the porous evaporator medium extends on the inner side of the combustion chamber circumferential wall, starting from the combustion chamber bottom, axially beyond the combustion air introduction attachment; 
the second combustion air introduction openings are arranged at an axially spaced location from the porous evaporator medium (At least Fig. 1: Secondary Air Openings #36 are located downstream of  Medium ##26) ; and
the primary combustion air is fed into the first combustion zone of the combustion chamber exclusively via the first combustion air introduction openings and the secondary combustion air is fed into the second combustion zone of the combustion chamber exclusively via the second combustion air introduction openings (At least Fig. 1).
With the possible exception of the porous medium extending beyond the introduction attachment & a primary air discharge opening in the end wall of the attachment.
With respect to the porous evaporator medium extending beyond the combustion air introduction attachment, since the total length of the evaporative medium for a given evaporative burner installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape, including diameter, of the burner, the allowed installation space, the required fuel & air feed rates, etc., to configure an apparatus such as recited in Schmidt ('379) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
With respect to the primary outlet opening in the end of the attachment, Steiner ('778) discloses from the same Liquid Fuel Vaporizing Burner field of endeavor as applicant's invention, a burner evaporator assembly (Burner #2) comprising a primary air injection protrusion (Gas Input Pipe #10) with side wall primary air inlet openings (Openings #18) & a primary air opening in the downstream end of the projection (Opening #40).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the longitudinal opening of Steiner ('778) into the system of Schmidt ('379) for the purpose of increasing flow turbulence, i.e. fuel/air mixing, in the combustion chamber for increased efficiency (At least P. 6, Ln. 16-45).
Cl. 20, 23: wherein the bottom of the combustion air introduction attachment and the circumferential wall of the combustion air introduction attachment are located at a spaced location from the porous evaporator medium (Fig. 1-3: The outer wall & downstream end of Projection #18 are spaced from Medium #26).
In Re Claims 3, 8, 21, 22, 24 & 25, Steiner ('778) further discloses:
Cl. 3, 8: wherein: the first combustion air feed device comprises, upstream in relation to the combustion air introduction attachment, a swirl-generating device for introducing the primary combustion air with a swirl in relation to the housing longitudinal axis into the combustion air introduction attachment; or the second combustion air feed device comprises a combustion air feed chamber enclosing the combustion chamber circumferential wall; or the first combustion air feed device comprises, upstream in relation to the combustion air introduction attachment, a swirl-generating device for introducing the primary combustion air with a swirl in relation to the housing longitudinal axis into the combustion air introduction attachment and the second combustion air feed device comprises a combustion air feed chamber enclosing the combustion chamber circumferential wall (At least P. 2, Ln. 36-38: Swirl Generator #50).
 [Cl. 21, 24] wherein at least one of the first combustion air introduction openings provided in the bottom of the combustion air introduction attachment is oriented in a direction parallel to the housing longitudinal axis / [Cl. 22, 25] wherein at least one of the first combustion air introduction openings provided in the bottom of the combustion air introduction attachment defines a portion of a combustion air flow path for delivering at least a portion of the primary combustion air in an axial direction relative to the housing longitudinal axis (Fig. 1-5: Longitudinal Opening #40 is shown aligned with Longitudinal Central Axis #14 & provides at least a portion of primary air emitted by Pipe #10).

With respect to Claims 5 & 10, 11, 14 & 16-19:
Claims 5 & 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Schmidt ('379) in view of Steiner ('778) as applied to at least one of Claim 1 & 6 above, and further in view of Finke ('463);
Claims 11, 14 & 16 -19 are rejected under 35 U.S.C. § 103 as being unpatentable over Schmidt ('379) in view of Steiner ('778) & Finke ('463).
In Re Claim 11, Schmidt ('379) discloses: A process for operating a vehicle heater, the process comprising the steps of:
providing a fuel-operated vehicle heater (At least Title) comprising:
a combustion chamber assembly unit (Housing of Combustion / Vaporizer Chamber #20 comprising Peripheral Wall #14, Flame Tube #32) comprising:
a combustion chamber housing (Housing of Combustion Chamber #2) comprising a combustion chamber bottom (Base Wall #16) and a combustion chamber circumferential wall elongated in a direction of a housing longitudinal axis and arranged enclosing the housing longitudinal axis (Peripheral Wall #14 extending along Longitudinal Axis “L”), wherein the combustion chamber bottom and the combustion chamber circumferential wall define a combustion chamber (Combustion / Vaporizer Chamber #20),
a porous evaporator medium on an inner side of the combustion chamber circumferential wall or/and on an inner side of the combustion chamber bottom, which inner side faces the combustion chamber (Evaporator Medium #26 on the inner surface of Peripheral Wall #14),
a fuel feed line for feeding liquid fuel into the porous evaporator medium (P. 2, Ln. 7-11; P. 4, Ln.1-3: Liquid fuel is supplied to Evaporator Medium #26 via a fuel supply line, not shown),
a first combustion zone of the combustion chamber (Region / portion of Combustion Chamber #20 extending from Bottom Wall #16 to the downstream end of Projection #18) with a first combustion air feed device associated with the combustion chamber bottom for feeding primary combustion air into the combustion chamber (Projection #18 feeding primary air into Combustion / Vaporizer Chamber #20 via Primary Air inlet Openings #22), wherein the porous evaporator medium is arranged on the inner side of the combustion chamber circumferential wall in the first combustion zone (Fig. 1-3: Medium #26 mounted to the inner surface of Peripheral Wall #14) and
a second combustion zone, following the first combustion zone in the direction of the housing longitudinal axis (Portion of Vaporizer Chamber #20 extending from the downstream end of Projection #18 to Flame Diaphragm / Arrestor #28), with a second combustion air feed device associated with the combustion chamber circumferential wall for feeding secondary combustion air into the combustion chamber at an axially spaced location from the first combustion zone (Secondary Air Inlet Openings #36);
a fuel pump for feeding fuel into the fuel feed line (Admitted Prior Art); and
a combustion air blower for feeding combustion air as primary combustion air and as secondary combustion air into the combustion chamber (Combustion Air Fan #24);
wherein:
the first combustion air feed device comprises a combustion air introduction attachment projecting in a direction of the combustion chamber at the combustion chamber bottom (Projection #18 extends longitudinally from Bottom Wall #16 into Combustion Chamber #20);
wherein a plurality of first combustion air introduction openings are provided in a circumferential wall of the combustion air introduction attachment (Fig. 1-3: Primary Air Openings #22 are arranged on the outer peripheral wall of Projection #18) and in a bottom of the combustion air introduction attachment, which bottom is offset in the direction of the housing longitudinal axis in relation to the combustion chamber bottom ((Fig. 1: Bottom Wall #16 & its associated Combustion Air Openings #22 are offset from Longitudinal Axis “L” towards the direction of Peripheral Wall #14, & the downstream end of Projection #18 is longitudinally spaced from Bottom Wall #16);
the second combustion air feed device comprises a plurality of second combustion air introduction openings in an area of the combustion chamber circumferential wall, which area is located at an axially spaced location in relation to the bottom of the combustion air introduction attachment ((Secondary Combustion Air Openings #36 located in the second combustion zone defined by the downstream end of Projection #18 & Flame Cover #28 & longitudinally / axially downstream of the first combustion zone);
the porous evaporator medium extending on the inner side of the combustion chamber circumferential wall, starting from the combustion chamber bottom, axially beyond the combustion air introduction attachment;
the second combustion air introduction openings being arranged at an axially spaced location from the porous evaporator medium (At least Fig. 1: Secondary Air Openings #36 are located downstream of  Medium ##26)
feeding combustion air into the combustion chamber via the first combustion air introduction openings exclusively as the primary combustion air into the first combustion zone having the porous evaporator medium arranged on the inner side of the combustion chamber circumferential wall (At least Fig. 1: Primary air is fed exclusively via the openings in Projection #18 with Medium #26 located on the inner surface of Wall #14);
feeding the primary combustion air into the first combustion zone of the combustion chamber exclusively via the first combustion air introduction openings and feeding the secondary combustion air into the second combustion zone of the combustion chamber exclusively via the second combustion air introduction openings (At least Fig. 1: Primary air is fed exclusively via the openings in Projection #18 & secondary air exclusively via Secondary Air Openings #36);
With the possible exception of the porous medium extending beyond the primary air inlet projection.  Nevertheless, since the total length of the evaporative medium for a given evaporative burner installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape, including diameter, of the burner, the allowed installation space, the required fuel & air feed rates, etc., to configure an apparatus such as recited in Schmidt ('379) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
With respect to “feeding combustion air and fuel to the combustion chamber assembly unit at such flow rates that the primary combustion air and the fuel are fed into the first combustion zone at a quantity ratio for a combustion with a lambda value in the range of 1-1.15, wherein combustion air and fuel are fed to the combustion chamber assembly unit at such flow rates that the primary combustion air and the secondary combustion air and the fuel are fed into the combustion chamber at a quantity ratio for a combustion with a lambda value in the range of 1.6 to 1.8”, Schmidt ('379) is silent on the specific lambda value for the primary air & fuel.
Nevertheless, Finke ('463) discloses from the same Combustion-Type Heating Apparatus field of endeavor as applicant's invention, the optimization of the stoichiometric value of the fuel/air ratio in a burner (Col. 4, Ln. 16-30).
Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the ratio of primary / secondary air, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, Para. 10, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.
In Re Claims 5, 10 & 16, with respect to “wherein the first combustion air feed device and the second combustion air feed device are configured such that 57% to 61% of the combustion air introduced into the combustion chamber enters the combustion chamber as primary combustion air and 39% to 43% of the combustion air introduced into the combustion chamber enters the combustion chamber as secondary combustion air”, Schmidt ('379) is silent on the ratio of Primary-Secondary air introduced into the heater.
Nevertheless, Finke ('463) discloses from the same Combustion-Type Heating Apparatus field of endeavor as applicant's invention, the introduction of primary & secondary air (Primary Air #24; Secondary Air #26) into primary & secondary combustion zones (Primary Combustion Zone #50; Secondary Combustion Zone #60) of a fuel fired burner (Burner #10), the ratio of primary air:secondary air overlaps with the recited ratios (Col. 4, Ln. 27-30: The ratio of primary / secondary air can be from 40/60 to 70/30).
Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the ratio of primary / secondary air, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, Para. 10, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations as Finke ('463) discloses the ratio of both primary / secondary fuel & primary / secondary air are result-dependent variables optimized for controlling or reducing the formation of pollutants in the burner & maintaining flame stability (Col. 4, Ln. 17-36, specifically “The burner 10 configuration of the present invention provides vitiation in the primary and secondary combustion zones 50, 60 such that the stoichiometry to the burner 10 must be on the oxidizing side to initiate stable combustion in the secondary combustion zone 60 when below 1200ºF furnace temperature. At approximately 1200ºF (649ºC), the stoichiometry can be brought to approximately 10% excess air with the resulting main flame stability and the secondary combustion reactions completing without the generation of free combustibles. Minor traces of CO will be apparent with furnace temperature between 1200ºF and 1400ºF (649ºC-760ºC). The primary fuel 38 to secondary fuel 40 split ratio can be approximately 20/80 to 40/60, respectively, while the primary air 24 to secondary air 26 split ratio can be 40/60 to 70/30, respectively. The optimum primary fuel 38 to secondary fuel 40 split ratio is approximately 22/78, respectively, and the optimum primary air 24 to secondary air 26 split is approximately 50/50. The air and fuel staged burner 10 according to this first embodiment significantly improves NOx emission capabilities…”).
In Re Claim 17, Schmidt ('379) discloses: wherein the bottom of the combustion air introduction attachment and the circumferential wall of the combustion air introduction attachment are located at a spaced location from the porous evaporator medium (Fig. 1-3: The outer wall & downstream end of Projection #18 are spaced from Medium #26).
In Re Claims 14, 18 & 19, Steiner ('778) further discloses:
Cl. 14: wherein: the first combustion air feed device comprises, upstream in relation to the combustion air introduction attachment, a swirl-generating device for introducing the primary combustion air with a swirl in relation to the housing longitudinal axis into the combustion air introduction attachment; or the second combustion air feed device comprises a combustion air feed chamber enclosing the combustion chamber circumferential wall; or the first combustion air feed device comprises, upstream in relation to the combustion air introduction attachment, a swirl-generating device for introducing the primary combustion air with a swirl in relation to the housing longitudinal axis into the combustion air introduction attachment and the second combustion air feed device comprises a combustion air feed chamber enclosing the combustion chamber circumferential wall (At least P. 2, Ln. 36-38: Swirl Generator #50).
Cl. 18, 19: wherein at least one of the first combustion air introduction openings provided in the bottom of the combustion air introduction attachment is oriented in a direction parallel to the housing longitudinal axis / wherein at least one of the first combustion air introduction openings provided in the bottom of the combustion air introduction attachment defines a portion of a combustion air flow path for delivering at least a portion of the primary combustion air in an axial direction relative to the housing longitudinal axis (Fig. 1-5: Longitudinal Opening #40 is shown aligned with Longitudinal Central Axis #14 & provides at least a portion of primary air emitted by Pipe #10).

Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection.  Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.

Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762